Citation Nr: 1024704	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for muscle pain also 
claimed as fibromyalgia

2.  Entitlement to service connection for a cardiovascular 
disorder claimed as heart problems.

3.  Entitlement to service connection for circulatory problems 
and bilateral leg pain.

4.  Entitlement to service connection for bilateral knee pain 
with arthritis, including as secondary to left ankle fracture.

5.  Entitlement to service connection for bilateral foot problems 
with arthritis, including as secondary to left ankle fracture.

6.  Entitlement to a compensable initial rating for the service-
connected remote fracture, lateral malleolus, left ankle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1967. 

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In August 2007, the Board remanded the issues now on appeal to 
the RO for additional evidentiary development.  The Board also 
remanded the Veteran's claim of service connection for a lumbar 
spine disability.  Following the Board's remand, the RO issued a 
rating decision in August 2009 granting service connection for 
chronic lumbar sprain with degenerative disc disease, multiple 
level, and very minimal degenerative spondylolisthesis L3-4, and 
assigned a 10 percent evaluation effective November 2, 2003.  The 
Veteran did not subsequently file a Notice of Disagreement (NOD) 
disagreeing with the compensation rating or the effective date 
assigned.  Therefore, those issues are not presently before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(explaining that where a claim of service connection is granted 
during the pendency of an appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date assigned 
for the disability).

In an August 2009 Supplemental Statement of the Case (SSOC), the 
RO addressed the issue of service connection for a lung disorder.  
The Board, however, denied the claim in August 2007.  Thus, it is 
no longer on appeal.  To the extent the Veteran submitted 
authorization and consent to release forms related to the issue, 
the Board does not have jurisdiction over the issue.  Therefore, 
it must be referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The weight of the competent evidence demonstrates that the 
Veteran's muscle pain currently diagnosed as fibromyalgia and 
Raynaud's syndrome, her cardiovascular disorder manifested by 
hypertension and mitral regurgitation, plus her currently 
diagnosed circulatory disorder, and bilateral knee and foot 
disorders, are not related to her active duty service or a 
service-connected disability

2.  Beginning July 29, 2009, the service-connected left ankle 
disability is shown to be productive of a disability picture that 
more nearly approximates moderate limitation of motion.

CONCLUSION OF LAW

1.  The Veteran does not have a current muscle disorder 
manifested by fibromyalgia and Raynaud's syndrome, due to disease 
or injury that was incurred in or aggravated by active service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have a current cardiovascular disorder 
due to disease or injury that was incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  The Veteran does not have a current circulatory disorder due 
to disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

4.  The Veteran does not have a current bilateral knee disorder 
manifested by arthritis due to disease or injury that was 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2009).

5.  The Veteran does not have a current bilateral foot disorder 
due to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).

6.  The criteria for the assignment of a 10 percent evaluation, 
but not more, for the service-connected left ankle disability are 
met beginning July 29, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.71a including 
Diagnostic Code 5271 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  VCAA and its 
implementing regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty to 
notify the claimant what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a service connection claim.  Those 
five elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present case, considering the duties imposed by VCAA and 
its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claims on appeal has been accomplished.  In particular, with 
regard to her claims of service connection, the VCAA duty to 
notify was satisfied by a letter sent to the Veteran in January 
2004, which fully addressed what evidence was required to 
substantiate the claim and of the respective duties of VA and a 
claimant in obtaining evidence.  The RO also sent the Veteran a 
letter in March 2006 advising her of the five Dingess elements, 
to specifically include that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman, 19 Vet. 
App. at 484.

With regard to the claim for a compensable evaluation for the 
service-connected left ankle disability, the appeal arises from 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

For these reasons, the Board finds that any arguable lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, ---U.S. ----, 
129 S.Ct. 1696, 173 L.Ed.2d 532 (2009).  

The Board also finds that there is no indication whatsoever that 
any additional action is needed to comply with the duty to assist 
the Veteran in connection with the claims on appeal.  First, the 
Veteran's service treatment record (STR) is on file, and the 
claims file contains all available medical records from those VA 
and non-VA medical providers that the Veteran identified as 
having relevant records.  The Board points out that the case has 
undergone extensive factual development in order to attempt to 
obtain all available pertinent records.  To the extent any 
records are not currently associated with the claims file, the 
record shows that the RO made numerous attempts to obtain them 
and either obtained a negative reply or the Veteran herself 
notified the RO that the records are no longer available.  
Accordingly, remanding the case for further VCAA development 
would be an essentially redundant exercise and would result only 
in additional delay with no benefit to the Veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the Veteran are to be avoided).

The Veteran has also been afforded appropriate VA examinations, 
most recently in July 2009, in connection with the claims on 
appeal.  The Board finds that the VA examinations are adequate 
because, as shown below, they were based upon consideration of 
the pertinent medical history, including the Veteran's lay 
assertions and current complaints, and because they describe the 
claimed disabilities in detail sufficient to allow the Board to 
make a fully informed determination.  Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 
(1994)).   The Board accordingly finds no reason to remand for 
further examination.  

Finally, the Veteran has been afforded a hearing before an Acting 
Veterans Law Judge in which she presented oral argument in 
support of her claims.

For these reasons, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and no 
further assistance is required in order to comply with VA's 
statutory duty to assist in the development of evidence necessary 
to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board also finds that there was substantial compliance with 
the August 2007 Board remand directives.  A remand by the Board 
confers upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. App. 
268 (1998).  Nonetheless, it is only substantial compliance, 
rather than strict compliance, with the terms of a remand that is 
required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) 
(finding substantial compliance where an opinion was provided by 
a neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to send the Veteran 
a letter satisfying all VCAA requirements.  This was accomplished 
by a September 2007 letter.  The Board also directed the AMC/RO 
to obtain any outstanding treatment records.  As indicated, this 
has been accomplished to the extent any identified records are 
available.  In September 2009, the Veteran indicated that she had 
no more evidence to submit, and she requested the Board to 
proceed with appellate consideration.  The Board's August 2007 
remand finally instructed the AMC/RO to schedule the Veteran for 
VA examinations, and then to readjudicate her claims.  The VA 
examinations were completed in July 2009, and the AMC/RO 
readjudicated the claims in an August 2009 Supplemental Statement 
of the Case (SSOC).  

For these reasons, there was substantial compliance with the 
August 2007 Board remand directives.  Thus, further remand is not 
necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); 
D'Aries, 22 Vet. App. at 104-05. 

In conclusion, VA's duties to notify and assist have been 
satisfied.  Therefore, it is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004). 

II.  Analysis

A.  Entitlement to Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
generally requires credible and competent evidence showing: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  See Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 
12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995). 

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for a disability that is 
proximately due to or the result of a service-connected 
disability, which includes the degree of disability resulting 
from aggravation of a nonservice-connected disability by a 
service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of 
secondary service causation, the record must show (1) evidence of 
a current disability, (2) evidence of a service-connected 
disability, and (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that of which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).

Muscle Pain

The Veteran contends that she has muscle pain, diagnosed as 
fibromyalgia, due to receiving a flu shot during service.  The 
weight of the evidence is against her claim.  

Consistent with her assertions, the Veteran's service treatment 
record (STR) shows that she received two influenza vaccines, 
first in July 1966 and again May 1967.  There is no indication, 
however, of symptoms (or a physical profile) related to the flu 
shot, and she was not put on profile shortly thereafter.  

Post-service records also show that she was diagnosed with 
Raynaud's syndrome and fibromyalgia in 1992, but the competent 
evidence indicates that there is no relation between these 
disorders and her in-service flu shots.  

The Veteran underwent a VA examination in July 2009.  The VA 
examiner noted the Veteran's assertions that she had had muscle 
cramps since a flu shot in service.  On review of the STR, the VA 
examiner noted that the Veteran had received a flu shot in July 
1966, plus other vaccines.  The examiner noted that there is no 
indication that she had a reaction at that time, such as muscle 
reaction, rash, myalgia, or weakness.  The VA examiner then 
explained that although the Veteran also reported being 
hospitalized or on bed rest for the two weeks following the flu 
sot, this is not indicated in the record.  The Veteran informed 
that VA examiner that she had current a diagnosis and symptoms of 
fibromyalgia.  Based on the results of the examination, the VA 
examiner diagnosed myalgia, nonspecific, with no clinical signs 
of muscle disease.  With regard to the likely etiology of the 
disorder, the VA examiner opined that he could only substantiate 
that the Veteran received an influenza vaccine in July 1966, but 
he could not substantiate that the Veteran had a reaction or that 
her current muscle symptoms are related to the vaccine.  The VA 
examiner did not believe that the disorder is related to any 
incident or occurrence during the Veteran's service.  

In a separate VA examination performed on the same day, a 
different VA examiner diagnosed general muscular deconditioning 
and weakness due to morbid obesity and disuse.  

The Board finds that the VA examiners' opinions are the most 
probative evidence with the regard to the issue of the likely 
etiology of the Veteran's fibromyalgia and Raynaud's syndrome.  
The VA examiners both reviewed Veteran's medical history, 
including a review of the claims file and her own assertions, 
which shows that they were informed of the pertinent factual 
premise of the case.  Moreover, they both provided a clear 
opinion with supporting rationale.  The second VA examiner's 
opinion is especially probative because he attributed the 
disorders to the Veteran's morbid obesity, which is consistent 
with other evidence of record showing that the Veteran currently 
has symptomatology related to her weight.  In short, the VA 
examiner's opinions are highly probative because they consist of 
clear conclusions and supporting data with a reasoned analysis 
connecting the data and conclusions.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

The Veteran had also offered numerous statements and she 
testified at a Board hearing in support of her claim.  

First, she has asserted, for example in a February 2004 
statement, that she has had muscle pain since receiving a flu 
shot in service.  Generally, the Veteran's lay statements would 
be competent evidence showing a continuity of symptomatology.  
See, e.g., Espiritu, 2 Vet. App. at 494.  Her statements, 
however, are somewhat contradictory, as shown by a July 1994 non-
VA treatment note indicating that she complained of having had 
chronic muscular aches and pain since a 1984 motor vehicle 
accident (MVA).  Similarly, she told a July 2009 VA examiner that 
she was hospitalized (or had bed rest, at least) for two weeks 
following a flu vaccine.  During her Board hearing, by contrast, 
she testified that she had no treatment in service; rather, she 
was told that her symptoms were a normal reaction to the flu 
shot.  The Board again points out that the STR shows no 
complaints and contains no physical profile relating to symptoms 
related to a flu vaccine.  As the Veteran's assertions regarding 
her symptomatology are not consistent, they are not probative 
evidence demonstrating a continuity of symptomatology since 
service.  See Wood, 1 Vet. App. at 193; Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (in weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness).  

The Veteran during her Board hearing also offered her opinion 
indicating that the symptoms of her fibromyalgia and Raynaud's 
syndrome disorder are related to the in-service influenza 
vaccinations.  In this regard, the Board recognizes that the 
Veteran was previously a Licensed Practical Nurse (LPN).  Her 
opinion, however, is of limited probative value, because she did 
not explain the basis for this opinion.  Plus, her opinion is 
speculative.  For instance, at the Board hearing, she testified 
"I think" her symptoms were due to a flu shot.  Therefore, her 
opinion has some, but very limited probative value.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

In any event, her opinion is outweighed by the highly probative 
opinions of the July 2009 VA examiners.  The Veteran has not 
otherwise identified a medical opinion relating an in-service flu 
shot to her disorders.  For these reasons, the Veteran's lay 
statements are not probative evidence supporting her claim.  See 
Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In conclusion, the weight of the competent evidence demonstrates 
that the Veteran's current fibromyalgia and Raynaud's syndrome 
are not related to a flu shot during her service.  Accordingly, 
the claim must be denied

Heart and Circulatory Disorders

The Veteran is also contending that she has a cardiovascular 
disorder related to an in-service surgery.  According to the 
Veteran, she woke up from the surgery and was told by the 
anesthesiologist that her heart had stopped and she went into 
cardiac arrest.  She also contends that she has a cardiovascular 
disorder due to an inability to exercise caused by a service-
connected left ankle disorder.  (This assertions is addressed 
below in the discussion of the Veteran's orthopedic claims.)  

The Veteran claims that she has a cardiovascular circulatory 
disorder secondary to a heart condition.

As an initial matter, the Board points out that the scope of a 
claim should be construed based on the reasonable expectations of 
a non-expert, self-represented claimant, and the evidence 
developed during the claims process.  The factors to consider are 
the Veteran's description of his claim, the symptoms he 
describes; and all the information he submits or VA obtains in 
support of the claim.  Therefore, if a Veteran claims service 
connection for a specific disorder, any disorder reasonably 
encompassed by the Veteran's claim must be considered.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, with regard to 
her heart claim, the Veteran described her claim very broadly as 
service connection for a "heart" disorder.  Consistent with her 
assertion, and in light of the subsequent descriptions of her 
claim, the Board finds that the scope of the claim encompasses 
any cardiovascular disorder.  

The weight of the evidence is against her claims.  Although the 
STR shows that she underwent a right ovarian cystectomy and 
incidental appendectomy in January 1967, the surgery report does 
not indicate that her heart stopped.  To the contrary, it notes 
that the Veteran "tolerated the procedure well and left the 
operating room in good condition."  Following the surgery, she 
was discharged to duty with an unchanged profile.  Finally, 
during her June 1967 discharge examination, clinical evaluation 
of the heart was "normal."  In other words, there is no 
indication of a cardiovascular disorder during service.  

Moreover, the Veteran was not diagnosed with a cardiovascular 
disorder for many years following her discharge, and the weight 
of the competent evidence does not relate a current disability to 
her service or a service-connected disability.  See Velez v. 
West, 11 Vet. App. 148, 152 (1998) (when a disability is first 
diagnosed after service, service connection may nevertheless be 
established by evidence demonstrating that the disability was in 
fact "incurred" during service, or by evidence that a 
presumption period applies).  

With regard to her heart, a December 1986 VA examination shows 
that the Veteran was diagnosed with a pulmonic systolic murmur 
that changed position (functional), but she otherwise had normal 
sinus rhythms.  The evidence also shows that the Veteran was 
diagnosed with hypertension in 1994.  In January 1996, she was 
evaluated in connection with a claim for SSA disability benefits, 
and the assessment was hypertension secondary to obesity.  

In April 2004, she was also treated at VA for syncopal-type 
episodes secondary to mitral regurgitation.  A myocardial 
infarction was ruled out by testing, and a coronary 
catheterization showed normal coronary vessels.  On admission, 
the Veteran reported similar symptoms previously in the 1970's, 
which the Board notes, would have been several years after her 
service separation.    

With regard to the claimed circulatory disorder, the record shows 
that the Veteran was treated in November 1983 for three 
phleboliths seen in lower pelvis.  Then in February 1986, she was 
diagnosed with deep vein thrombosis (DVT) and superficial 
thrombophlebitis of the lower extremities.  In an October 1995 
letter, a non-VA physician wrote the Veteran had peripheral 
vascular disease with recurrent blood clot in the legs, and the 
thrombophlebitis that could not be prevented by treatment.  Also, 
a VA examiner in July 1998 diagnosed varicose veins with previous 
phlebitis and stasis dermatitis, but with no arterial disease of 
the legs.  (The VA examiner did not provide an opinion as to the 
likely etiology of the disorders.) 

As noted above, the Veteran under a VA examination in July 2009.  
With regard to the heart, the VA examiner noted the Veteran's 
report of having her heart stop during surgery in January 1967.  
The VA examiner commented that this was not recorded, and the 
post-operative note and discharge summary make no mention of 
cardiac arrest or heart irregularities.  Rather, the 
postoperative course was noted as "uncomplicated."  
Subsequently, the VA examiner noted, the Veteran had confirmed 
mitral regurgitation, which is a valvular condition.  Also, 2004 
records indicate coronary artery disease (CAD).  

With regard to the Veteran's circulatory status, the July 2009 VA 
examiner noted that the Veteran had a history of Raynaud's 
fingertips and toes due to cold weather exposure, but without 
amputations or claudication.  The VA examiner then noted the 
history of DVT in January 1986 and June 1993, including pulmonary 
embolus in June 1993.  The VA examiner clarified that the 
Veteran's circulatory problem is on the venous side, and not the 
arterial side.  The VA examiner then pointed out that the Veteran 
had never had arterial compromise to the point of ulceration, but 
that she had chronic stasis dermatitis for many years, but with 
no leg ulcerations or stasis ulcers.  The VA examiner also cited 
a July 1998 examination by an internist, whom the VA examiner 
characterized as "reputable."   The examiner explained that the 
July 1998 examination showed varicose veins and stasis 
dermatitis, but excellent arterial pulses, which the Veteran 
continued to have to the present.  Also, at that time, there was 
no heart murmur described.  

On physical examination, the July 2009 VA examiner found a grade 
II murmur and mitral regurgitation, with no gallop rhythm, 
bruits, excellent distal pulse, no sings of distal ischemia or 
compromised arterial circulation.  The Veteran did have 
remarkable dermatitis in the bilateral lower extremities, but no 
active ulcers.  The examiner found that the Veteran could arise 
from a chair only with some effort due to body weight.  Her 
muscles were subjectively tender.  

Based on the examination results, the July 2009 VA examiner 
diagnosed mitral regurgitation, chronic venous insufficiency with 
varicose veins, chronic stasis dermatitis, with a history of two 
prior DVTs, one in each leg, and one pulmonary embolus, but with 
no signs of right ventricular compromise such as cor pulmonale.  
There were also no peripheral signs of arterial or circulatory 
disease on the artery side of the circulation.   The VA examiner 
then opined that he could not substantiate that the Veteran had 
cardiac arrest or any cardiac condition related to any incident 
during her service.  Therefore, he did not believe her heart or 
venous circulatory disabilities are related to any incidence or 
occurrence in service.  

Upon review, the Board finds that the July 2009 VA examiner's 
opinion is highly probative.  First, the examiner cited specific 
treatment records from the claims file and reviewed the Veteran's 
own assertions.  As such, he was well informed of the pertinent 
history.  Moreover, he offered a clear diagnosis and opinion 
indicating that the Veteran's heart and circulatory disorders are 
not related to service.  The VA examiner appears to base his 
etiology opinion on the lack of evidence substantiating the 
Veteran's account of cardiac arrest during service in 1967.  
Generally, such an opinion is not adequate.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 85 (2006) (citing Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed.Cir.2002), which explained 
that negative evidence, actual evidence which weighs against a 
claim, must not be equated with the absence of substantive 
evidence.)  An overall reading of the VA examiner's opinion, 
however, shows that he did not base his opinion on the lack of 
documented evidence.  To the contrary, he included a thorough 
review of the STR, which, he explained, affirmatively show no 
complications related to the surgery.  In short, the July 2009 VA 
examiner's opinion is factually accurate, fully articulated, and 
based on sound reasoning.  Thus, it carries significant weight.  
See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Veteran has also offered her own opinion that her current 
cardiovascular disorders are related to a cardiac arrest during 
service.  She has also asserted that the circulatory disorders 
are related to her cardiovascular disorder.  As indicated, she 
has training as an LPN.  Therefore, her opinion is competent 
evidence.  See, e.g., Jones v. Brown, 7 Vet. App. 134, 137 (1994) 
(explaining that it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation).  Her 
opinion, however, is outweighed by the highly probative opinion 
of the July 2009 examiner.  As indicated, her opinion is based on 
the factual premise that she had a cardiac arrest during service 
in 1967, which is contradicted by the STR showing no 
complications related to the surgery.  Moreover, the Veteran 
provided no explanation with regard to how, in her opinion, a 
cardiac arrest during surgery in 1967 caused the development of 
such cardiovascular disorders as hypertension and mitral 
regurgitation many years later.  She has not otherwise identified 
a medical opinion relating an in-service flu shot to her 
disorders.  For these reasons, the Veteran's lay statements are 
not probative evidence supporting her claim.  See Davidson, 581 
F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

In summary, the Board finds that the weight of the competent 
evidence demonstrates that the Veteran's currently diagnosed 
cardiovascular and circulatory disabilities are not related to 
her service.  Accordingly, service connection must be denied.  
Moreover, to the extent the Veteran claims that her circulatory 
disability is secondary to a cardiovascular disorder, service 
connection must be denied in light of the Board's finding that 
service connection is not warranted for a cardiovascular 
disorder.  38 C.F.R. § 3.310.

Bilateral Knees and Feet

The Veteran contends that she currently has disabilities of the 
bilateral knees and feet secondary to her service.  In the 
alternative, she contends that the disabilities are due to the 
service-connected left ankle disability.  Because the evidence is 
related, the Board will address the issues concurrently.  

On review, the Board finds that the weight of the competent 
evidence is against her claims.  

First, with specific regard to the feet, the Veteran wrote in a 
February 2004 statement that a physician in December 1991 told 
her she had been born with metatarsal addictus, now confirmed by 
X-rays.  A January 1992 non-VA progress note indicates that the 
Veteran had some metatarsus adductus bilaterally, and, according 
to the physician, "[i]t almost appears as if [the Veteran] has 
some old club feet that did not quite resolve."  

The STR, however, shows that her feet were found to be "normal" 
upon clinical evaluation at entrance in June 1966, and she denied 
all pertinent complaints.  Accordingly, she is presumed to have 
been sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The presumption of soundness may be rebutted with 
clear and unmistakable evidence demonstrating that her foot 
condition existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  The record, however, does not contain any records 
prior to service or during service showing the disorder.  
Moreover, the post-service evidence does not constitute clear and 
unmistakable evidence showing that a foot disorder preexisted 
service.  See, e.g. Paulson v. Brown, 7 Vet. App. 466 (1995) (a 
layperson's account does not constitute the type of evidence that 
would serve as the basis for a finding that a condition 
preexisted service).  Accordingly, the Veteran is entitlement to 
the presumption of soundness.  

Otherwise, the Veteran's STR documents no complaints, findings, 
or diagnosis of related to the knees or feet (except for the 
service-connected left ankle).  In fact, during her June 1967 
discharge examination, clinical evaluation of the lower 
extremities and feet was "normal," and the Veteran denied any 
pertinent complaints. 

The pertinent post-service evidence shows that the Veteran is 
currently diagnosed with knee and feet disorders, but the weight 
of the competent evidence establishes that the disorder are not, 
in fact, related to the Veteran's service.  See Velez, 11 Vet. 
App. at 152.  

In particular, a January 1996 SSA physical examination (noted 
above), which resulted in a diagnosis of hypertrophic arthritis 
of the knees secondary to obesity.  

Also, in July 1998, the Veteran underwent a VA examination.  The 
VA examiner noted that the Veteran was morbidly obese and had 
been diagnosed with arthritis in her knees.  Physical examination 
showed marked degenerative-appearing deformities of both knees 
with crepitus. The diagnosis was arthritis knees and hips not 
found.  X-rays showed radiographically normal knees; bone density 
seems to be minimally decreased.  

Then in December 1998, the Veteran sought private chiropractic 
treatment note with complaints leg pain since 1984, but worsened 
the prior day after of falling on her bilateral knees.  

In November, 2004, the Veteran underwent another VA examination.  
The examiner reviewed the pertinent service medical history, and 
the Veteran herself informed the VA examiner that she had had no 
subsequent significant problems or recurrent injury.  The VA 
examiner's diagnosis was remote fracture of the lateral 
malleolus, but he opined that the injury would not be responsible 
for any current pain or disability in the lower extremities.  
Rather, according to the VA examiner, the joint pain is much more 
likely related to her morbid obesity.  

Thereafter, the record contains VA X-rays from August 2006, which 
revealed possible new versus old post-traumatic changes along the 
medial aspect of the medial tibial condyle, and mild arthritic 
changes at the knee and patellofemoral joint with minimal 
spurring.  Also, a January 2007 VA left knee magnetic resonance 
imaging scan (MRI) revealed mild degenerative changes within the 
body of the medial meniscus with minimal extrusion of the 
meniscus associated with small osteophytes consistent with early 
osteoarthritis changes; lateral subluxation and cartilage 
abnormalities.  

In July 2009, the Veteran underwent a further VA examination.  
The VA examiner noted the Veteran's report of bilateral foot pain 
since the late 1980's without injury.  The Veteran also described 
a history of falling off a ladder during service in November 
1966, treated with casting.  The Veteran then indicated that her 
knee pain started in the early 1970s.  The VA examiner pointed 
out that the Veteran had had morbid obesity during most of her 
adult life.  On physical examination of the feet, the VA examiner 
found that the Veteran's feet revealed no deformity; the arches 
were well formed, and there was no malalignment of the toes.  In 
connection with the examination, the VA examiner also reviewed X-
rays of the feet and knees from July 2009.  

Based on the examination, with regard to the Veteran's feet, the 
July 2009 VA examiner diagnosed bilateral foot arthralgia, normal 
examination, normal X-rays, secondary to morbid obesity.  The VA 
examiner opined that the Veteran's foot problems are likely due 
to morbid obesity and less likely than not due to anything that 
happened during her service, including the ankle.  

With regard to the knees, the July 2009 VA examiner diagnosed 
bilateral early degenerative arthritis.  The VA examiner then 
opined that the Veteran's early degenerative arthritis is less 
likely than not related to anything other than her morbid 
obesity, and is "certainly" not related to any incident during 
her service, and is in "no way" secondary to the left ankle.  

In summary, the overwhelming medical evidence establishes that 
the Veteran's current bilateral knee and foot disabilities 
manifested by arthritis are due to her obesity and not to her 
service or a service-connected disability.  To the extent X-rays 
in August 2006 suggested possible old post-traumatic changes of 
the medial tibial condyle, this speculative assessment does not 
indicate in any way that the possible post-traumatic changes may 
be due to service or the service-connected left ankle.  

During her June 2007 Board hearing, the Veteran testified that 
she had gained weight due to service-connected left ankle because 
she could not exercise properly.  The other evidence of record, 
however, conflicts with her assertion.  Most importantly, the 
Board points out that on consultation with VA in May 2004, the 
Veteran reported that she had gained significant weight during 
the last 2 1/2 years after marrying her husband.  He loved to 
eat, and this changed her eating habits.  She also complained of 
having limited activity due to her knee problems, rather than the 
service-connected left ankle.  She was advised on benefits and 
general principles of weight loss, such as lifestyle changes, 
eating more healthful foods, and portion control.  She was 
referred for a program, but was unable to attend due to financial 
reasons.  This evidence, in other words, establishes that her 
service-connected left ankle disability is not the cause of her 
obesity.  

In fact, to the extent the Veteran specifically complained of 
limited activity due to orthopedic complaints, she was advised on 
ways other than exercise to reduce her weight.  She declined 
further consultation, however.  Otherwise, the record contains 
evidence, such as an October 1995 non-VA treatment note 
indicating that the Veteran had trouble standing and walking due 
to her peripheral vascular disease.  For these reasons, the Board 
finds no support for the Veteran's assertions that her obesity, 
which is shown to be the cause of her bilateral knee and foot 
disabilities, is related to the service-connected left ankle 
disability.  

Finally, the Veteran also wrote in February 2004 that she has had 
knee and foot pain since service.  Similarly, in March 2004, the 
Veteran's mother wrote that the Veteran had had knee problems 
since her service.  These assertions, however, are outweighed by 
the overwhelming evidence establishing that her disabilities are 
related to her weight and not her service or the service-
connected left ankle disability.  In fact, the July 2009 VA 
examiner specifically found that the service-connected left ankle 
disability was asymptomatic.  See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77.

Because the weight of the competent evidence establishes that the 
Veteran's current bilateral knee and foot arthritis are not 
related to her service or a service-connected disability, her 
claim of service connection for these disabilities must be 
denied.  

In reaching all of the above conclusions regarding the Veteran's 
service connection claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against those claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Entitlement to a Compensable Initial Evaluation

The Veteran is also contending that a compensable initial 
evaluation is warranted for the service-connected left ankle.  

As an initial matter, the Board points out that the Veteran has 
not raised a claim for a total disability rating based on 
individual unemployability (TDIU).  A claim for a TDIU is 
generally not a freestanding claim; rather, it is a claim for an 
increased rating (a total rating based on individual 
unemployability) for the underlying disability(ies).  The claim 
may be expressly raised (e.g., by filing a VA Form 21-8940) or 
"reasonably raised by the record," and the claim may be filed 
as a component of the initial claim or as a claim for an increase 
rating for a service-connected disability.  The VCAA's duties to 
notify and assist apply to the latter.  If a Veteran asserts 
entitlement to a TDIU during adjudication of the issue of 
entitlement to service connection or during the appeal of the 
initial evaluation assigned, the issue is part of the underlying 
claim for an increased initial evaluation.  Rice v. Shinseki, 22 
Vet. App. 447 (2009).  Once a Veteran makes a claim for the 
highest rating possible, and submits evidence of unemployability, 
an informal claim for a TDIU is raised.  Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  Here, the 
Veteran has submitted Social Security Administration (SSA) 
records, but she has not indicated that she is unable to work due 
to the service-connected left ankle disability.  As such, 
consideration of TDIU as a component of the claim for a higher 
initial evaluation for the service-connected left ankle disorder 
is not warranted.

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a Veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of the present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of service connection in 
November 2003.  The Board's adjudication of this claim 
accordingly satisfies the requirements of Hart.  

Evaluations of the ankle are assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5270 to 5271 through 5274.  The pertinent 
rating criteria consist of Diagnostic Code 5271, which provide 
that a rating of 10 percent is assigned for moderate limitation 
of motion.  A rating of 20 percent is assigned for marked 
limitation of motion.  Normal range of motion of the ankle is 
dorsiflexion from 0 degrees to 20 degrees and plantar flexion 
from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

Also, under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, DC 5010.  Under 38 C.F.R. § 
4.71a, DC 5003, degenerative arthritis is rated based on 
limitation of motion of the affected joint.  When evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability rating 
when functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated use, 
if those factors are not considered in the rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Here, the pertinent evidence first includes results of a November 
2004, VA examination.  The VA examiner reviewed the pertinent 
service medical history, plus the Veteran's current complaints of 
"some" pain in the heel with ambulation. On physical 
examination, range of motion testing revealed dorsiflexion to 15 
degrees and plantar flexion to 45 degrees.  There was no pain on 
examination.  Gait was normal.  Based on the examination results, 
the VA examiner diagnosed remote fracture of the lateral 
malleolus.  At attached ankle X-ray shows that no bony 
abnormalities were seen, and the joint spaces were normally 
maintained.  The impression was normal ankle.  

Next, a VA X-ray from January 2006 noted a clinical history of 
increased pain in the left ankle; fracture on active duty.  The 
impression was Os subfibulare versus old avulsion injury inferior 
fibula; massive soft tissue edema; no significant abnormality 
otherwise.  

Most recently, the Veteran underwent a VA examination in July 
2009.  The VA examiner noted the Veteran's pertinent service 
history, and the Veteran's current complaints of discomfort in 
the area with no further injury to the ankle.  On physical 
examination, the VA examiner found that the Veteran did not 
"symptom amplify," and she walked with a normal gait.  She used 
a cane, but did not need it, including on heel and toe walking.  
She had problems with weakness in the lower extremities due to 
obesity.  Range of motion testing revealed dorsiflexion to 10 
degrees; plantar flexion to 30 degrees.  There was no tenderness 
or deformity in the area of the old fracture.  There was no 
additional limitation with repetitive testing, no weakness, and 
she did not describe flare-ups.  The VA examiner diagnosed healed 
fracture of the left lateral malleolus.  The examiner then 
commented that the Veteran's left ankle was symptomatic in the 
area away from the fracture, and the fracture was not 
symptomatic, displaced, or deformed in any way.  The VA examiner 
also opined that the Veteran's functional impairment was due to 
obesity.  

Attached to the July 2009 VA examination is a July 2009 VA X-ray 
showing mildly osteoporotic bones, probably representing the 
residual of a remote trauma seen at the tip of the lateral 
malleolus.  The impression was osteoporosis.  

In comparing the Veteran's symptoms during the appellate period, 
as shown, to the rating criteria, the Board finds that the 
service-connected left ankle disability picture more nearly 
resembles the criteria for assignment of a 10 percent evaluation 
beginning July 29, 2009.  In particular, the Veteran is shown to 
have dorsiflexion to 10 degrees; and plantar flexion to 30 
degrees, which shows a moderate limitation of motion.  See 
38 C.F.R. § 4.71a, DC 5271.  

A compensable evaluation is not warranted prior to July 29, 2009, 
because the evidence does not show a moderate limitation of 
motion.  In fact, range of motion testing in November 2004 
revealed dorsiflexion to 15 degrees and plantar flexion to 45 
degrees, which represents only a slight limitation of motion.  
Moreover, the X-rays show no degenerative changes.  Accordingly, 
a compensable evaluation is not warranted under Diagnostic Code 
5010 and 5003.

Otherwise, an evaluation higher than 10 percent is not warranted.  
The November 2004 and July 2009 VA examiners specifically found 
that the service-connected ankle disability was asymptomatic and 
that any functional limitation was due to her weight.  
Accordingly, the limitation of function is not attributable to 
the service-connected left ankle.  See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not 
possible to separate the effects of the service-connected 
disability from a nonservice-connected condition, such signs and 
symptoms must be attributed to the service-connected disability).

A higher evaluation for the service-connected left ankle 
disability is also not warranted under any alternate Diagnostic 
Codes.  To the extent the left ankle disability is currently 
manifested by osteoporosis, as indicated by the July 2009 VA 
examination, the criteria of Diagnostic Code 5013 provide that 
osteoporosis is to be rated on the basis of limitation of motion.  
As indicated, an evaluation higher than 10 percent is not 
warranted on the basis of limitation of motion under the 
applicable rating criteria.  

Moreover, the rating criteria for DC 5270 (ankylosis of the 
ankle), DC 5272 (ankylosis of the subastragalar or tarsal joint), 
DC 5273 (malunion of subastragalar or os calcis), and DC 5274 
(astragalectomy) are not for application because the service-
connected symptoms of these disorders.  See 38 C.F.R. § 4.71a.  
Rather, the November 2004 and July 2009 VA examiners found that 
the service-connected left ankle is entirely asymptomatic except 
for the moderate limitation of motion.  Accordingly, a higher 
evaluation is not warranted on the basis of the other potentially 
applicable rating criteria.  

In making these determinations, the Board has fully considered 
the Veteran's assertions regarding her left ankle.  Of note, she 
wrote in May 2005 that she has to wear special shoes.  Also, 
during her June 2007 Board hearing, she testified that she has 
pain and swelling, which require her to sit down for relief.  She 
also described having trouble sleeping due to ankle pain.  
Despite the credible reports of pain, the VA examiners in 
November 2004 and July 2009 found that her symptoms, including 
pain, were not related to the service-connected left ankle 
disability.  To the contrary, the service-connected left ankle 
disability itself was asymptomatic.  Accordingly, higher 
evaluations are not warranted based on her assertions alone.  

In conclusion, the Board finds that a 10 percent, but not higher, 
evaluation is warranted for the service-connected left ankle 
disability beginning July 29, 2009.  Otherwise, "staged 
ratings" are not warranted because the schedular criteria for a 
higher rating were not met at any time during the period under 
appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 12 
Vet. App. at 126-27.

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule, 
frequent periods of hospitalization, or other evidence that would 
render impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed and has been 
hospitalized, the medical evidence, including the SSA disability 
records, shows that the primary precipitants of her 
unemployability and hospitalizations are her nonservice-connected 
hypertension, arthritis, fibromyalgia, varicose veins, and 
Raynaud's Syndrome.  Therefore, the Board is not required to 
remand the Veteran's claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Service connection for a disability manifested by fibromyalgia 
and Raynaud's syndrome is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for a circulatory disorder is denied.

Service connection for a bilateral knee disorder manifested by 
arthritis is denied.

Service connection for a bilateral foot disorder manifested by 
arthralgia is denied.

Entitlement to a compensable evaluation for the service-connected 
left ankle disability, prior to July 29, 2009, is denied.

A 10 percent evaluation, but not higher for the service-connected 
left ankle disability is granted, effective July 29, 2009, 
subject to the regulations governing the payment of VA monetary 
benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


